        Case 20-32519 Document 1683 Filed in TXSB on 08/31/20 Page 1 of 7




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

    In re:                                                     Chapter 11

    NEIMAN MARCUS GROUP LTD LLC, et                            Case No. 20-32519 (DRJ)
    al.,
                                                               (Jointly Administered)
              Debtors.



    LIMITED OBJECTION AND RESERVATION OF RIGHTS OF AMAZON TO
    SCHEDULE OF ASSUMED EXECUTORY CONTRACTS AND UNEXPIRED
                             LEASES


             Amazon.com, Inc. and Amazon Web Services, Inc. (“AWS”)(and collectively,

“Amazon”), hereby file their limited objection and reservation of rights (the “Limited

Objection”) to the Schedule of Assumed Executory Contracts and Unexpired Leases (the

“Schedule”) filed by The Neiman Marcus Group LLC (“Neiman Marcus”) and its

debtor-affiliates (collectively, with Neiman Marcus, the “Debtors”) as Exhibit D to the

Plan Supplement for the Debtors’ First Amended Joint Plan of Reorganization Pursant to

Chapter 11 of the Bankrutpcy Code [Docket No. 1513] 1 and, in support thereof, submits

as follows:

                                PRELIMINARY STATEMENT

             AWS and Neiman Marcus Group, Inc. (“NMGI”) are parties to an AWS Enterprise

Agreement dated April 25, 2017 (the “EA Agreement”) under which AWS provides cloud



1 The Debtors and Amazon agreed to extend the deadline for filing this objection to August 31, 2020
through email correspondence with counsel.




                                                   703362786 v2
     Case 20-32519 Document 1683 Filed in TXSB on 08/31/20 Page 2 of 7




computing and cloud storage services to Neiman Marcus. In the plan supplement, the

Debtors do not appear to identify the EA Agreement for assumption or rejection, but

propose to assume and assign other contracts between the debtors and Amazon.com set

forth on Exhibit “A” hereto (collectively, the “Proposed Assumed Amazon Contracts”).

        Amazon requested from the Debtors copies of the Proposed Assumed Contracts,

and has been provide with a copy of the EA Agreement, Amendment 1 thereto and an

Statement of Work which expired in June 2019. Amazon understands that the Debtors

intend to assume the EA Agreement with AWS as amended by Amendment 1, but no other

agreements with Amazon. Amazon is not aware of any other executory contracts with the

Debtors other than the EA Agreement.

                                   BACKGROUND

        1.     Under the Debtors proposed First Amended Joint Plan of Reorganization

Pursuant to Chapter 11 of the Bankruptcy Code (Dkt. No. 1388)(the “Plan”), all of the

Debtors executory contracts, including those identified as assumed on the Schedule are

deemed assumed on the Plan effective date unless such contracts were previously rejected,

expired or terminated.

        2.     The Schedule identifies contracts with Amazon as executory contracts that

the Debtors intend to assume with corresponding proposed cure amounts as follows:

“Master Services Agreement” with Amazon.com asserting a cure amount of $935K

“Statement of Work” asserting a cure amount of zero.

“Supporting Documents” asserting a cure amount of zero.




                                           2
703362786 v2
     Case 20-32519 Document 1683 Filed in TXSB on 08/31/20 Page 3 of 7




        3.     Amazon files this Limited Objection to confirm the contracts the Debtors

intend to assume and the cure amounts relating thereto.

                                      ARGUMENT

A.      The Debtors Must Cure Existing Defaults Under the Assumed Amazon
        Contracts and Provide Adequate Assurance of Future Performance.

        4.     Section 11 U.S.C. § 365(b)(1) provides that if there has been a default in an

executory contract of the debtor, it cannot be assumed unless, at the time of assumption of

such contract, the debtor cures or provides adequate assurance that it will promptly cure

such default. The debtor must compensate, or provide adequate assurance that it will

promptly compensate, its contract counterparty of any actual pecuniary loss resulting to

such party from the default. In addition, the debtor must provide adequate assurance of

future performance under such contract.

        5.     To the extent the Debtors intend to assume the EA Agreement, AWS has

provided the Debtors with statements of account and backup invoices reflecting cure

obligations of $1,751,364.64, for billings through August 2, 2020. Of these amounts,

$1,207,202.63 will be due as of the initial hearing on confirmation of the debtor’s plan of

reorganization. Amazon hereby objects, to the extent the Debtor’s propose a lesser cure

amount.

//


//


//




                                             3
703362786 v2
     Case 20-32519 Document 1683 Filed in TXSB on 08/31/20 Page 4 of 7




                                    CONCLUSION
        WHEREFORE, Amazon respectfully requests that the Court condition assumption

and assignment of the Proposed Assumed Amazon Contracts on the payment of cure of all

amounts due as of assumption and grant such other relief as is just and proper.

Dated: August 31, 2020                               K&L GATES LLP

                                                     /s/ Artoush Varshosaz
                                                     Artoush Varshosaz
                                                     TX Bar No. 24066234
                                                     1717 Main Street, Ste 2800
                                                     Dallas, TX 75201
                                                     Phone: (214) 939-5659
                                                     Fax: (214) 939-5849
                                                     artoush.varshosaz@klgates.com


                                             Counsel to Amazon.com Inc. and Amazon
                                             Web Services




                                            4
703362786 v2
              Case 20-32519 Document 1683 Filed in TXSB on 08/31/20 Page 5 of 7




                                        CERTIFICATE OF SERVICE

                I, Artoush Varshosaz, hereby certify that the forgoing objection was served on the
                parties listed below via U.S. Mail and on those who consented to electronic
                service through the CM/ECF system.


Anup Sathy, P.C.                         Matthew C. Fagen                       Matthew D. Cavenaugh
Chad J. Husnick, P.C.                    KIRKLAND & ELLIS LLP                   Jennifer F. Wertz
KIRKLAND & ELLIS LLP                     601 Lexington Avenue                   Kristhy M. Peguero
300 North LaSalle                        New York, NY 10022                     Veronica A. Polnick
Chicago, IL 60654                                                               JACKSON WALKER LLP
                                                                                1401 McKinney Street, # 1900
                                                                                Houston, TX 77010

Hector Duran                             Ryan J. Maierson                       Jeff Bjork
Clarissa Waxton                          Michael J. Chambers                    Latham & Watkins LLP
OFFICE OF THE US TRUSTEE                 Latham & Watkins LLP                   355 South Grand Avenue, # 100
FOR                                      811 Main Street, Suite 3700            Los Angeles, CA 90071-1560
THE SOUTHERN DISTRICT                    Houston, TX 77002
OF TEXAS
515 Rusk Street, Suite 3516
Houston , TX 77002

Joshua A. Feltman                        Andrew N. Rosenberg                    Dennis F. Dunne
Emil A. Kleinhaus                        Alice Belisle Eaton                    Michael Price
Michael S. Benn                          Paul, Weiss, Rifkind,                  Milbank
Wachtell, Lipton, Rosen & Katz           Wharton & Garrison LLP                 55 Hudson Yards
51 West 52nd Street                      1285 Avenue of the                     New York, NY 10001-2163
New York, NY 10019                       Americas
                                         New York, NY 10019-6064

Adam R. Moses                            Jasmine Ball
Milbank                                  Debevoise & Plimpton LLP
2029 Century Park East, 33rd             919 Third Avenue
Floor                                    New York, New York 10022
Los Angeles, CA 90067-3019


                DATED this 31st day of August, 2020.



                                                                       /s/ Artoush Varshosaz
                                                                       Artoush Varshosaz




                                                      5
        703362786 v2
Case 20-32519 Document 1683 Filed in TXSB on 08/31/20 Page 6 of 7




         EXHIBIT A
                                            Case 20-32519 Document 1683 Filed in TXSB on 08/31/20 Page 7 of 7



AWS ACCOUNT CUSTOMER NAME SOR Name                COMMERCIAL        INVOIC INVOICE DATE DUE DATE INVOICE         INVOICE AMOUNT AMOUNT DUE REMAINING       INVOICE STATUS   Pre Bankruptcy Post
NUMBER                                            INVOICE NUMBER    E TYPE                       CURRENCY CODE                                                                             Bankruptcy
  124623090869 Neiman Marcus   AMAZON.COM, INC.           395240705 INV         3/2/2020   4/1/2020 USD                      117                    117 Open                        117.00           -

  124623090869 Neiman Marcus   AMAZON.COM, INC.           408394637 INV         3/3/2020   4/2/2020 USD                 355061.38             355061.38 Open                    355,061.38           -

  124623090869 Neiman Marcus   AMAZON.COM, INC.           424578437 INV         4/3/2020   5/3/2020 USD                 305293.29             305293.29 Open                    305,293.29           -

  124623090869 Neiman Marcus   AMAZON.COM, INC.           419022337 INV         4/3/2020   5/3/2020 USD                    111.03                111.03 Open                        111.03           -

  124623090869 Neiman Marcus   AMAZON.COM, INC.           441801149 INV         5/2/2020   6/1/2020 USD                    107.45                107.45 Open                        107.45           -

  124623090869 Neiman Marcus   AMAZON.COM, INC.           452891769 INV         5/3/2020   6/2/2020 USD                 274483.66             274483.66 Open                    274,483.66           -

  124623090869 Neiman Marcus   AMAZON.COM, INC.           466016557 INV         6/2/2020   7/2/2020 USD                    111.05                111.05 Open                         25.08        85.97

  124623090869 Neiman Marcus   AMAZON.COM, INC.           472997381 INV         6/3/2020   7/3/2020 USD                 271917.74             271917.74 Open                     61,400.78   210,516.96

  124623090869 Neiman Marcus   AMAZON.COM, INC.           501088313 INV         7/3/2020   8/2/2020 USD                     94.32                 94.32 Open                            -         94.32

  124623090869 Neiman Marcus   AMAZON.COM, INC.           496465493 INV         7/3/2020   8/2/2020 USD                 263495.78             263495.78 Open                            -     263495.78

  124623090869 Neiman Marcus   AMAZON.COM, INC.           525906933 INV         8/3/2020   9/2/2020 USD                 280476.47             280476.47 Open                            -     280476.47

  124623090869 Neiman Marcus   AMAZON.COM, INC.           523389369 INV         8/3/2020   9/2/2020 USD                     95.47                 95.47 Open                            -         95.47

                                                                                                                                            1,751,364.64                        996,599.67   754,764.97
